                                          THE HONORABLE MARSHA J. PECHMAN




                        UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF WASHINGTON AT SEATTLE

NORTHWEST ADMINISTRATORS, INC.,
                                           NO.    C21-00656-MJP
                     Plaintiff,

             v.                            ORDER GRANTING PLAINTIFF’S
                                           MOTION TO CONTINUE COURT DATES
DHD TRUCKING LLC, a Washington
limited liability company,

                     Defendant.
.



       THIS MATTER comes before the Court on Plaintiff’s Motion to Continue Court

Dates. (Dkt. No. 5.) Upon consideration, the Court GRANTS the Motion and ORDERS as

follows:

       Deadline for FRCP 26(f) conference……………..August 11, 2021

       Initial Disclosures Pursuant to FRCP 26(a)………August 18, 2021

       Combined Joint Status Report and Discovery
        Plan as Required by FRCP 26(f), and Local
        Rule CR 16………………………………………August 25, 2021

\\
\\
\\
\\

ORDER GRANTING PLAINTIFFS’ MOTION
TO CONTINUE COURT DATES – C21-00656-MJP
Page 1 of 2
Dated this 12th day of July, 2021.


                                     A
                                     Marsha J. Pechman
                                     United States Senior District Judge




ORDER GRANTING PLAINTIFFS’ MOTION
TO CONTINUE COURT DATES – C21-00656-MJP
Page 2 of 2
